DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP § 2123.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "to NVS via" in line 6.  There is insufficient antecedent basis for this limitation in the claim. It is not clear that NVS is the same as non-volatile storage (NVS) data transfer circuit.
Claims 2-10 depend on claim 1 and are rejected for inheriting the same issue as claim 1.
Claims 3 and 9 recites the limitation "the controller" in lines 4 and 3 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 depends on claim 3 and are rejected for inheriting the same issue as claim 3.
Claim 5 recites the limitation "the non-volatile storage device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 7 and 8 recites the limitation "the NVS device" in lines 3 and 4 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claims 9 and 10 depend on claim 8 and are rejected for inheriting the same issue as claim 8.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4-9, 11, and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dono (US 20030164510 A1).

Referring to claim 1, Dono teaches
An apparatus comprising:
a plurality of memory blocks; ([Dono Fig. 4] memory array)
first and second data buses coupled to the plurality of memory blocks; ([Dono Fig. 4] multiple buses connected to memory array) and
([Dono Fig. 4] redundancy circuit with NVRAM) and configured to transfer data in a first memory block of the plurality of memory blocks to NVS via the second data bus responsive to a data transfer command, ([Dono 0083, 0088, Fig. 4] redundancy circuitry 110A includes a data comparator 101 is used to detect the failure or defection of each memory cell. When a test address is provided for the SDRAM 10 from an external tester, the data comparator 101 receives read data Rd_ Data from the memory cell identified by the test address, and receives anticipated data Ant_ Data from the external tester through the data input/output buffer 19) when a second memory block of the plurality of memory blocks different from the first memory block is accessed via the first data bus concurrently ([Dono 0071, 0109Fig. 4] NVRAM-based redundancy circuitry 110A and the fuse-based redundancy circuitry 110B are used for repairing the memory cell array 11 by replacing defective memory cells with redundant cells, In response to the data mismatch signal Err being activated (that is, the read data Rd_ Data differing from the anticipated data Ant_Data), the redundancy mapping circuit 102 outputs the enable signals F(setO), F(setl), and the bank disable
signal F(result) according to the truth table as shown in FIG. 6 on the basis of the address match signal E, the NVRAM enable signals C(set0), C(setl), and the error count value
E Cnt.).

Referring to claim 3, Dono teaches
The apparatus of claim 1 further comprising a data buffer circuit configured to store address of the first memory block, the address comprises a bank number and a segment number of the first memory block, ([Dono 0012, 0069, Fig. 4] address buffer 12 receives bank address signals
BAO and BAl and address signals AO to A12 from an external circuit, such as a tester. The address buffer 12 demultiplexes the bank address signals BA0 and BA1 and the address signals A0 to A12 to identify a bank address, a row address and a column address) wherein the NVS data transfer circuit is further configured to provide the address of the first memory block to the controller ([Dono 0084, 0097, Fig. 5A] Each of the redundancy banks 301 to 304 includes a redundancy mapping circuit 102, a plurality of address sets SET<i>, an OR gate 305, and a control circuit 320. Each of the address sets SET<i> includes an NVRAM (nonvolatile memory) 105, The latched defective row addresses B(set i) and the latch enable signals D(set i) are provided for the control circuit 320).

Referring to claim 4, Dono teaches
The apparatus of claim 3, wherein the first memory block is least accessed among the plurality of memory blocks during a time period ([Dono 0019, 0102, 0104, Fig. 10-12] operation mode includes a test mode and a normal mode and access happens during read cycle time).

Referring to claim 5, Dono teaches
The apparatus of claim 1, wherein the NVS data transfer circuit is configured to transfer the data in the first memory block to the non-volatile storage device when the first memory block is not accessed via the first data bus ([Dono 0088, 0139, Figs. 4, 5A] The data comparator 101 is used to detect the failure or defection of each memory cell. When a test address is provided for the SDRAM 10 from an external tester, the data comparator 101 receives read data Rd_ Data from the memory cell identified by the test address, and receives anticipated data Ant_ Data from the external tester through the data input/output buffer 19 and alternatively is inputted to each of the redundancy mapping circuits 102 of the redundancy banks 301-304 when The data comparator 101 compares the read data Rd_ Data to anticipated data Ant_ Data to produce a data mismatch signal Err.).



Referring to claim 6, Dono teaches
The apparatus of claim 1, wherein the data transfer command is a mode register command set in a mode register ([Dono 0098] control signal In is provided from the control logic circuit 18
on the basis of the command issued by the command decoder 16, and the operation mode stored in the mode register 17).

Referring to claim 7, Dono teaches
The apparatus of claim 1, wherein the NVS data transfer circuit comprises a selector circuit configured to:
transfer the data in the first memory block to the NVS device via the second data bus when the data transfer command is active; ([Dono 0088-0089, 0139, Figs. 4, 5A] The data comparator 101 is used to detect the failure or defection of each memory cell. Data alternatively is inputted to each of the redundancy mapping circuits 102 of the redundancy banks 301-304 when The data comparator 101 compares the read data Rd_ Data to anticipated data Ant_ Data to produce a data mismatch signal Err.). and
not transfer the data in the first memory block to the second data bus when the data transfer command is inactive ([Dono 0088, 0139, Figs. 4, 5A] The data comparator 101 is used to detect the failure or defection of each memory cell. When a test address is provided for the SDRAM 10 from an external tester, the data comparator 101 receives read data Rd_ Data from the memory cell identified by the test address, and receives anticipated data Ant_ Data from the external tester through the data input/output buffer 19).

Referring to claim 8, Dono teaches
The apparatus of claim 7, wherein the NVS data transfer circuit further comprises a counter circuit, the counter circuit is configured to be:
activated when the data transfer command becomes activated; and
deactivated when data transfer from the first memory block to the NVS device is complete ([Dono 0093-0094] the redundancy mapping circuit 102 includes an error counter 102A, The error counter 102A increases the error count value Count by one every time the
determined defective row address InAdr is outputted to the address sets SET <i>. It should be noted that the error counter 102A is volatile, and thus the error count value E Cnt is reset when a function test is completed and the power supplied to the SDRAM 10 is turned off).

Referring to claim 9, Dono teaches
The apparatus of claim 8, wherein the NVS data transfer circuit, responsive to the counter circuit being deactivated, is further configured to provide a completion signal to the controller ([Dono 0112] the redundancy mapping circuit 102 activates the enable signal F(set0) to select the address set SET <0>, when both of the NVRAM enable signals C(set0), C(setl) is set to logic 0 and the error count value E Cnt is zero).


Referring to claim 11, Dono teaches
A method comprising:
at a memory device, ([Dono abstract, Fig. 4] memory device) performing memory operations at a plurality of memory blocks in the memory device via a first data bus in the memory device responsive to memory read or write commands from a controller; ([Dono 0018, 0138, Fig. 4] memory device is capable of memory operations performed over multiple buses connected to memory device including read commands and write commands)
receiving a data transfer command from the controller; ([Dono 0020, 0098, Fig. 4] control logic circuit 18 is responsive to the command issued by the command decoder 16 and the operation mode stored in the mode register 17 for generating inner control signals)
responsive to the data transfer command, transferring data in a first memory block of the plurality of memory blocks to a non-volatile storage (NVS) device via a second data bus in the memory device ([Dono 0083, 0088, Fig. 4] redundancy circuitry 110A includes a data comparator 101 is used to detect the failure or defection of each memory cell. When a test address is provided for the SDRAM 10 from an external tester, the data comparator 101 receives read data Rd_ Data from the memory cell identified by the test address, and receives anticipated data Ant_ Data from the external tester through the data input/output buffer 19).

Referring to claim 14, Dono teaches
The method of claim 11 further comprising:

upon determining that the data transfer from the first memory block to the NVS device is complete, transmitting a complete flag to the controller; otherwise not transmitting the complete flag to the controller ([Dono 0159-0160, Figs. 10-12] programming of the NVRAMs 105 and the nonvolatile element 108 is executed while a plurality of non-operation commands (NOP command) are continuously issued by the command decoder 16 till a pre-charge command
(PRE command) is issuedAfter the series of the non-operation commands are issued, the MRS command is issued again to complete the programming of the NVRAMs 105).
Referring to claim 15, Dono teaches
The method of claim 11, wherein transferring the data in the first memory block to the NVS storage via the second data bus in the memory device is performed when the first memory block is not accessed via the first data bus ([Dono 0088, 0139, Figs. 4, 5A] The data comparator 101 is used to detect the failure or defection of each memory cell. When a test address is provided for the SDRAM 10 from an external tester, the data comparator 101 receives read data Rd_ Data from the memory cell identified by the test address, and receives anticipated data Ant_ Data from the external tester through the data input/output buffer 19 and alternatively is inputted to each of the redundancy mapping circuits 102 of the redundancy banks 301-304 when The data comparator 101 compares the read data Rd_ Data to anticipated data Ant_ Data to produce a data mismatch signal Err.).

Referring to claim 16, Dono teaches
The method of claim 15, wherein transferring the data in the first memory block to the NVS storage via the second data bus in the memory device is performed, when additionally, a second ([Dono 0071, 0109Fig. 4] NVRAM-based redundancy circuitry 110A and the fuse-based redundancy circuitry 110B are used for repairing the memory cell array 11 by replacing defective memory cells with redundant cells, In response to the data mismatch signal Err being activated (that is, the read data Rd_ Data differing from the anticipated data Ant_Data), the redundancy mapping circuit 102 outputs the enable signals F(setO), F(setl), and the bank disable signal F(result) according to the truth table as shown in FIG. 6 on the basis of the address match signal E, the NVRAM enable signals C(set0), C(setl), and the error count value E Cnt.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dono (US 20030164510 A1) as applied to claims 1 and 11 above, and further in view of Ikegami (US 20060083085 A1).

Referring to claims 2 and 13, taking claim 2 as exemplary, Dono teaches
The apparatus of claim 1.
Dono does not explicitly teach wherein the second data bus is a fuse bus. Dono does disclose multiple buses ([Dono Fig. 4]).
([Ikegami Fig. 6] fuse bus 4).
Dono and Ikegami are analogous art because they are from the same field of endeavor in storage devices. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Dono and Ikegami before him or her to modify the memory device of Dono to include the fuse bus of Ikegami, thereafter the memory device is connected to fuse bus. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the memory device to transfer a plurality of bits of information in parallel as suggested by Ikegami. Additionally, it is known in the art to use buses to connect devices and components and naming of such buses can be descriptive or not. Therefore, it would have been obvious to combine Dono with Ikegami to obtain the invention as specified in the instant application claims.
As per the non-exemplary claim(s), this/these claim(s) has/have similar limitations and is/are rejected based on the reasons given above.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dono (US 20030164510 A1) in view of Hiltebeitel (US 5430679 A).

Referring to claim 17, Dono teaches
An apparatus comprising:
a plurality of memory blocks; ([Dono Fig. 4] memory array)
a first data bus coupled to the plurality of memory blocks; ([Dono Fig. 4] multiple buses connected to memory array)
([Dono Fig. 4] multiple buses connected to memory array) 
a controller configured to perform memory read and write operations on the plurality of memory blocks via the first data bus; ([Dono 0018, 0020, 0098, 0138 Fig. 4] control logic circuit 18 is responsive to the command issued by the command decoder 16 and the operation mode stored in the mode register 17 for generating inner control signals capable of memory operations performed over multiple buses connected to memory device including read commands and write commands) and
a non-volatile storage (NVS) data transfer circuit configured to transfer data in a first memory block of the plurality of memory blocks to a NVS device via the second data bus ([Dono 0083, 0088, Fig. 4] redundancy circuitry 110A with NVRAM includes a data comparator 101 is used to detect the failure or defection of each memory cell. When a test address is provided for the SDRAM 10 from an external tester, the data comparator 101 receives read data Rd_ Data from the memory cell identified by the test address, and receives anticipated data Ant_ Data from the external tester through the data input/output buffer 19).
	Dono does not explicitly teach and configured to transfer fuse data from a fuse array in a power-up sequence. 
	Hiltebeitel teaches and configured to transfer fuse data from a fuse array in a power-up sequence ([Hiltebeitel abstract, col 4] fuse download operation is initiated by a signal from the power-up detect circuit 22. That is, the fuses are downloaded when the chip receives an indication that it will be accessed for read/write operations. This indication can be from any one of a number of known memory chip power-up detect circuit implementations.).
.
	
Allowable Subject Matter
Claims 10, 12, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and addressing all 112 issues.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding storage devices and fuse arrays.
US 20190198127 A1
US 20140185398 A1
US 20130322183 A1
US 20040003315 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO A GRULLON whose telephone number is (571)272-8318. The examiner can normally be reached Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCISCO A GRULLON/Primary Examiner, Art Unit 2132